United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 10, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 02-20699
                          c/w No. 03-40881
                        Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JUAN FELIPE GARCIA,

                                      Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-789-1
                      USDC No. L-96-CR-312-1
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael Westcott Gordon, court-appointed counsel for

Juan Felipe Garcia, has moved for leave to withdraw from

these appeals and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Garcia has received a copy

of counsel’s motion and brief but has not filed a response.

Our independent review of the brief and the record discloses no

nonfrivolous issue.   Accordingly, the counsel’s motion for leave


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20699
                          c/w No. 03-40881
                                 -2-

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEALS ARE DISMISSED AS

FRIVOLOUS.   See 5TH CIR. R. 42.2.